                                                                             1   MICHAEL D. GREEN, ESQ., SBN 214142
                                                                                 mgreen@abbeylaw.com
                                                                             2   BRIAN G. LANCE, ESQ., SBN 300227
                                                                                 blance@abbeylaw.com
                                                                             3   ABBEY, WEITZENBERG, WARREN & EMERY, P.C.
                                                                                 100 Stony Point Road, Suite 200
                                                                             4   P.O. Box 1566
                                                                                 Santa Rosa, CA 95402-1566
                                                                             5   Telephone: 707-542-5050
                                                                                 Facsimile: 707-542-2589
                                                                             6

                                                                             7   Attorneys for Plaintiff Jeremy Harkins
                                                                             8          UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
                                                                             9
100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                            10   JEREMY HARKINS                 ) Case No.: 2:20-CV-00347-KJM-EFB
                                                                                                                )
        ABBEY, WEITZENBERG, WARREN & EMERY, P.C.




                                                                            11                    Plaintiff,    )
           Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                                                                ) STIPULATION RE DISCOVERY CUT-
                                                                            12        v.                        ) OFF DATES & FUTURE PROCEEDINGS
                                                                                                                )
                                                                            13   SUTTER COUNTY; SUTTER COUNTY’S )
                                                                                 SHERRIFF DEPARTMENT;           )
                                                                            14   CALIFORNIA FORENSICS MEDICAL   )
                                                                                 GROUP; TAYLOR FITHIAN, M.D.;   )
                                                                            15   DORIS BROWN, FNP; SHERILL      )
                                                                                 McGUIRE, RN; LISA ROGERS, RN;  )
                                                                            16   SHERIFF BRANDON BARNES;        )
                                                                                 CAPTAIN DAN BUTTLER; SERGEANT )
                                                                            17   HERNANDEZ; SERGEANT GARCIA;    )
                                                                                 SERGEANT EATON; OFFICER E.     )
                                                                            18   BROOKS; OFFICER OLSON; OFFICER )
                                                                                 SANTOS; OFFICER WEATHERUP;     )
                                                                            19   WELLPATH MANAGEMENT, INC.;     )
                                                                                 THOMAS PANGBURN, M.D. AND      )
                                                                            20   DOES 1-50,                     )
                                                                                                                )
                                                                            21                    Defendants.   )
                                                                            22

                                                                            23          IT IS HEREBY STIPULATED by and between the Parties, through their respective

                                                                            24   counsel of record, that the following current discovery cut-off dates and future proceedings of

                                                                            25                  (1)    Fact Discovery: May 29, 2021;

                                                                            26                  (2)    Expert Disclosures: June 29, 2021;

                                                                            27                  (3)    Expert Discovery: August 29, 2021;

                                                                            28                  (4)    Law and Motion: September 29, 2021;
                                                                                                                             -1-
                                                                                           STIPULATION RE DISCOVERY CUT-OFFS & FUTURE COURT PROCEEDINGS
                                                                             1                  (5)     Scheduling of pretrial and trial: The parties propose that any
                                                                             2                  modifications to standard pretrial or trial proceedings be requested by October 30,
                                                                             3                  2021.
                                                                             4   be continued two months, with the new dates being:
                                                                             5                  (1)     Fact Discovery: September 29, 2021;
                                                                             6                  (2)     Expert Disclosures: October 29, 2021;
                                                                             7                  (3)     Expert Discovery: January 29, 2022;
                                                                             8                  (4)     Law and Motion: February 28, 2022;
                                                                             9                  (5)     Scheduling of pretrial and trial: The parties propose that any
100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                            10                  modifications to standard pretrial or trial proceedings be requested by March 28,
        ABBEY, WEITZENBERG, WARREN & EMERY, P.C.




                                                                            11                  2022.
           Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                            12          Good cause exists for this extension as discovery in this case involves numerous
                                                                            13   depositions, and discovery has been delayed due to the ongoing pandemic. Plaintiffs have named
                                                                            14   four additional defendants in its amended complaint. Plaintiffs are also waiting for a newly added
                                                                            15   defendant to answer the complaint.
                                                                            16          All parties have also agreed to private mediation with Hon Maria-Elena James, and
                                                                            17   mediation will be completed in the last week of June 2021.
                                                                            18          This is the second request for a discovery cut-off extension.
                                                                            19

                                                                            20          IT IS SO STIPULATED.
                                                                            21

                                                                            22   DATED: May 3, 2021                           ABBEY, WEITZENBERG, WARREN & EMERY
                                                                            23
                                                                                                                              By:     /s/Brian G. Lance
                                                                            24                                                        Michael D. Green
                                                                                                                                      Brian G. Lance
                                                                            25                                                        Attorneys for Plaintiff
                                                                            26

                                                                            27

                                                                            28
                                                                                                                             -2-
                                                                                           STIPULATION RE DISCOVERY CUT-OFFS & FUTURE COURT PROCEEDINGS
                                                                             1

                                                                             2   DATED: May 3, 2021                        LAW OFFICES OF JEROME M. VARANINI
                                                                             3                                             By:     /s/Jerome M. Varanini
                                                                                                                                   Jerome M. Varanini
                                                                             4                                                     Attorneys for Defendants, California
                                                                                                                                   Forensic Medical Group, Inc.; Wellpath
                                                                             5                                                     Management, Inc.; Doris Brown, Lisa
                                                                                                                                   Rogers, and Sherril McGuire
                                                                             6

                                                                             7

                                                                             8
                                                                                 DATED: May 3, 2021                        BURKE, WILLIAMS & SORENSEN, LLP
                                                                             9
100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                            10
                                                                                                                           By:     /s/Gregory B. Thomas
                                                                                                                                   Gregory B. Thomas
        ABBEY, WEITZENBERG, WARREN & EMERY, P.C.




                                                                            11
                                                                                                                                   Michael A. Slater
           Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                            12                                                     Attorneys for Defendants Sutter County,
                                                                                                                                   Sheriff Brandon Barnes, Captain Dan
                                                                            13                                                     Buttler, Sergeant Gloria Hernandez, Sergeant
                                                                                                                                   Jose Garcia-Cortes, Former Sergeant Lestor
                                                                            14                                                     Eaton, Officer Ethan Brooks, Sergeant
                                                                                                                                   Kaitlyn Olson, Officer Laurie Helzer, and
                                                                            15                                                     Officer Michael Weatherup

                                                                            16

                                                                            17        The Court grants the parties’ second request for an extension as follows:
                                                                            18
                                                                                             (1)     Fact Discovery: September 29, 2021;
                                                                            19
                                                                                             (2)     Expert Disclosures: October 29, 2021;
                                                                            20
                                                                                             (3)     Expert Discovery: January 29, 2022;
                                                                            21
                                                                                             (4)     Law and Motion: March 4, 2022;
                                                                            22
                                                                                             (5)     Scheduling of pretrial and trial: The parties propose that any
                                                                            23
                                                                                             modifications to standard pretrial or trial proceedings be requested by March 28,
                                                                            24
                                                                                             2022.
                                                                            25
                                                                                      IT IS SO ORDERED.
                                                                            26

                                                                            27   DATED: May 3, 2021.

                                                                            28
                                                                                                                           -3-
                                                                                         STIPULATION RE DISCOVERY CUT-OFFS & FUTURE COURT PROCEEDINGS
